Citation Nr: 1811234	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  13-31 502A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. Yoo, Counsel
INTRODUCTION

The Veteran had active service from September 1963 to September 1966. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

A videoconference hearing before the undersigned Veterans Law Judge was held in November 2017.  A transcript of the hearing has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Entitlement to service connection for left ear hearing loss

The Veteran testified at the November 2017 Board hearing that his left ear hearing loss stemmed from a surgical procedure during service to excise a cyst from his inside the ear.  The Veteran further testified that he underwent surgery of his left ear in 1967 at the Dayton VA Medical Center.  The Board notes that these records are not within the Veteran's claims file and an attempt to obtain them must be made.

The Veteran's service treatment records indicate he had a cyst on the left ear lobe which was cut and drained in July 1965.  The records also reveal that the Veteran had masses on both ear lobes which he reported would periodically swell up and become painful. 

The Veteran underwent two prior VA examinations for his hearing loss which did not result in a clear etiological opinion.  Given the Veteran's lay statements, the absence of the treatment records from the Dayton Medical Center dated in 1967, and the lack of an etiological opinion, the Board finds the Veteran should be afforded a VA examination. 

Entitlement to service connection for PTSD

The Veteran testified at the November 2017 Board hearing explaining numerous stressors during his time in service.  He contended that the prior VA examinations he was afforded did not accurately report or consider his stressors.  For instance, the Veteran stated a VA examiner inaccurately reported the Veteran was intoxicated when he was raped and nearly drown during service.  The Veteran also explained that after experiencing his stressors in service, he developed anger issues and problems with alcohol.  In addition, he stated that although some of his medical records suggest that he developed PTSD as a result of a post-service boating accident, his symptoms started during service.  Accordingly, a new examination is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Contact all appropriate VA medical facilities, and obtain and associate with the claims file all outstanding records of treatment, namely VA treatment records, dated 1967, from the Dayton VA Medical Center, as identified by the Veteran at the November 2017 Board hearing. 

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  After any additional records are associated with the claims file, schedule the Veteran for a VA examination regarding his left ear hearing loss.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

Thereafter, the VA examiner must state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's left ear hearing loss had onset in, or is otherwise related to active military service.

Additionally, the VA examiner should consider and comment on the Veteran's pertinent in-service treatment records, VA treatment records (including all prior VA Compensation and Pension examination records), and private treatment records.  Furthermore, the VA examiner should also discuss the Veteran's lay statements regarding history and chronicity of symptomatology when discussing the offered opinions. 

3.  After any additional records are associated with the claims file, schedule the Veteran for appropriate examination to determine the nature and etiology of his diagnosed PTSD.

Based on the review of the claims file and the results of the examination, the examiner is requested to provide an opinion as to whether it is at least as likely as not (i.e., a probability of at least 50 percent or more) that the Veteran exhibited symptoms and behaviors consistent with behavioral changes expected to follow from the claimed personal assault, and if so, whether any of his current psychiatric diagnoses are related to the alleged incident(s).  

The examiner is also requested to address generally whether PTSD and any other diagnosed psychiatric condition are etiologically related to an event, injury or disease in service.  

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2017).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Ensure compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




